Citation Nr: 1004517	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-24 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the Veteran is competent to handle disbursement of 
VA benefits funds.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from December 1979 to 
September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

The Veteran lacks the mental capacity to contract or manage 
her own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The Veteran is incompetent for VA purposes.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.353 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).

The VCAA is inapplicable to competency cases, in essence 
because it applies to claims filed under Chapter 51 of Title 
38, United States Code.  This case, like all competence 
cases, is subject to the provisions of Chapter 55 of Title 
38.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (an 
applicant for restoration of competency is not seeking 
benefits under chapter 51, but, rather, is seeking a 
decision regarding how his benefits will be distributed 
under chapter 55).

The Board notes that the procedural requirements as 
described by Section 3.353 and the relevant procedures of 
appeals in Chapters 19 and 20 of Title 38 of the C.F.R. have 
been satisfied.  The Veteran was assisted by her husband in 
the course of this appeal.  The Board concludes that all due 
process requirements have been met. 

II.  Analysis

The Veteran is currently rated as incompetent for VA 
benefits purposes.  She asserts that competency status 
should be restored.  For VA purposes, a mentally incompetent 
person is one who, because of injury or disease, lacks the 
mental capacity to contract or to manage his or her affairs, 
including the disbursement of funds without limitation.  38 
C.F.R. § 3.353(a) (2009).  A decision as to incompetency may 
be made by the RO, subject to appeal to the Board.  38 
C.F.R. § 3.353(b) (2009).

The Veteran is service-connected for schizoaffective 
disorder, bipolar type, and has been evaluated as 100 
percent disabled, effective August 18, 2003.  In a May 2007 
rating decision, the Veteran was determined to be 
incompetent to handle disbursement of her VA funds.  These 
determinations have continued to the present.

In May 2003 the Veteran presented at the St. Rita's Medical 
Center (St. Rita's) with a chief complaint of depression.  A 
long history of bipolar effective disorder was noted and the 
Veteran reported having felt depressed for the past six 
months, with a recent increase in depression over the past 4 
to 5 days and thoughts of suicide.  Mental status 
examination showed that she was cooperative and neat in 
appearance.  Her thought process was rational.  Recent and 
remote memory was grossly intact.  Her judgment and insight 
were fair.  She was assigned a GAF score of 25 to 30 on 
admission, improved to 40 to 45 upon discharge.  

In early June 2003 the Veteran once again presented at St. 
Rita's complaining of a panic attack, hearing voices and 
having visions with suicidal thoughts.  It was noted that 
she has out of her medications.  Examination showed that she 
was pacing up and down and appeared somewhat paranoid and 
frightened with impaired judgment and insight.  Her thought 
content and process were impaired.  She was assessed as 
having schizo-affective disorder, manic depressive disease, 
psychotic with panic episodes.  She was treated with 
medication and released.  She was assigned GAF scores of 30 
to 35 and 40 to 45. 

Also, later in June 2003 the Veteran presented at the Dayton 
VA Medical Center for a mental health clinic intake.  At 
this time, she related her history of having a 
schizoaffective disorder, bipolar type, as well as a history 
of incarceration between 1994 and 1996 for three or four 
days because she went on a spending spree and wrote bad 
checks.  She related that at that time she did not know she 
had a problem.  She stated that she was satisfied with her 
life but that she needed something to help her control the 
symptoms she had and "get [herself] together."  She was 
anxious and tremulous during the interview. 

Mental status examination showed a well-developed, well-
nourished, white female appearing her stated age.  She was 
neatly and cleanly and appropriately dressed for the season 
and setting.  Her speech was normal in rhythm and rate.  Her 
mood was slightly dysphoric and she frowned at times.  Her 
stream of thought was coherent and her content of thought 
was logical.  She had no distortions of thought process and 
denied suicidal or homicidal ideas.  Her short-term memory 
was fair and her long-term memory was good.  Her 
concentration was poor and her motivation for treatment was 
good.  Her judgment and insight were good.  She acknowledged 
depression and that she was a "rapid cycler" that would "go 
up and down" during the day.  She also reported being 
constantly anxious and having panic attacks.  Bipolar 
disorder was assessed and the Veteran was assigned a GAF 
score of 50.  

Of record are outpatient notes from the Dayton VA clinic 
dated from June 2003 to December 2003.  These records 
document a rapid cycling bipolar disorder, manifested by 
mood fluctuating from depression in the morning to hypomania 
in the afternoon.  The hypomania was associated with 
disorganized, racing thoughts and a decreased need for 
sleep.  These notes document a diagnosis of ultra-rapid 
cycling bipolar disorder, type I with psychosis and many 
failed medication trials, although it was documented in 
December 2003 that the Veteran reported a positive response 
to the addition of topiramate to her medication regimen.

Of record is a function report authored by the Veteran's 
husband dated in November 2003 related to her application 
for Social Security Administration (SSA) disability 
benefits.  The Veteran's husband checked "yes" with respect 
to the Veteran's ability to pay bills and count change, but 
checked "no" with respect to her ability to handle a savings 
account or use a checkbook/money orders.  In this regard he 
explained that the Veteran was very reckless and 
irresponsible with finances and money in general.  The 
Veteran herself checked "yes" with respect to the her 
ability to pay bills and count change and checked "no" with 
respect to her ability to handle a savings account or use a 
checkbook/money orders.  She explained that she could not 
get a bank account "because when [she was] manic [that she 
would] go on [a] spending spree."

In February 2004 the Veteran was provided a VA examination 
in furtherance of supporting her initial claim for service 
connection of a psychiatric disability.  The report 
associated with this examination notes that the Veteran's 
claims file was not available for review, but that her 
records from the Dayton VA Medical Center were.  At this 
time the Veteran was interviewed for approximately 90 
minutes.  A long history of bipolar disorder symptoms and 
rapid cycling was noted.  She complained of depression, 
nightmares and lack of sleep.  She also complained of memory 
changes, forgetfulness, irritability and agitation when 
dealing with people.  The examiner noted that the Veteran 
had legal problems for writing bad checks, which happened 
mainly during her manic episodes.  The Veteran reported last 
having such legal problems about 6 to 7 years ago, after 
which her husband took responsibility for their finances.  

Mental status examination showed that she was casually and 
appropriately dressed.  She had fair to poor eye contact.  
Her grooming and appearance were good and she was 
cooperative with the interview.  She had goal-directed 
thoughts that were logical.  At the time of the interview 
she did not have obsessions, compulsions, intrusive memories 
and was not suffering any delusions.  She seemed to have 
some problems with her memory and concentration.  She could 
not maintain a serial 7s exam.  Her judgment at the time of 
the interview seemed to be good.  She understood the outcome 
of behaviors and seemed to have good insight into her 
problems.  Bipolar disorder, most recent episode depression, 
in partial remission with history of psychotic features, 
panic disorder and cognitive disorder not otherwise 
specified were assessed.  She was assigned a GAF score of 
40.  

With respect to competency to manage her finances, the 
examiner recommended that she be rated as incompetent.  The 
examiner noted the Veteran's history of incapability of 
managing her finances in her own best interest and 
highlighted her history of legal problems when going through 
manic episodes.  

In September 2004 the Veteran was admitted to the 
Louisville, Kentucky VA Medical Center.  She was then 
apparently living in Kentucky with her husband.  At the time 
of entrance she reported a one-and-a-half week history of 
feeling really depressed, as well as a history of rapid 
cycling.  She described her mania as "getting a lot of 
things done, lots of cleaning, little need for sleep."  It 
was noted that she had tried several medications and had 
side effects with many, but little relief.  She was assigned 
a GAF of 40 upon admission and a GAF of 60 upon discharge.  
She and her husband relocated to Ohio shortly thereafter.  

Of record is an October 2004 letter from the Veteran's VA 
psychiatrist at the Dayton VA Medical Center.  In this 
letter the physician relates that the Veteran was severely 
symptomatic virtually every day, having problems with 
depression, dysphoria, agitation, insomnia, disorganization 
and racing thoughts.  He felt that her symptoms were severe 
enough to prevent her from holding gainful employment.  

In a May 2005 statement the Veteran related that her 
condition continued to worsen and that she could no longer 
drive and that she was still hearing voices.  She related 
further that in its manic phase that her condition "can 
cause you to believe you have money to spend that you 
don't," which "can get you into legal trouble."  

In April 2006 the Veteran was once again provided a VA 
psychiatric examination based upon a full review of the 
claims file and interview of the Veteran.  At this time 
there was no evidence of any paranoid ideation.  The Veteran 
denied any complete remission of her symptoms of depression 
and mania and related that her medicines were not helping 
that much, although she had some relief of her symptoms with 
Haldol, especially the auditory hallucinations.  

Mental status examination showed that she was alert and 
oriented times three, and cooperative.  Her mood was anxious 
and her affect was restricted.  Her thought process was 
coherent and goal-directed.  Here memory seemed to be intact 
for both short-term and long-term events.  She could repeat 
3 words given to her immediately, but only 2 of the 3 words 
after 5 minutes.  She denied any impulse control problems.  

With respect to her capacity to manage financial affairs, 
the examiner noted her history of manic episodes, during 
which she had spending sprees and wrote bad checks.  Her 
history of legal problems in this regard was noted, as was 
the fact that her husband was then taking care of their 
finances.  Based on this information, the examiner found 
that the Veteran may not be able to manage her finances in 
her best interests, especially when she was having symptoms 
of mania, although she may have the capacity to do so at 
other times, i.e. not during a manic period.  The examiner 
felt that it was risky for her to manage her financial 
affairs as she was having frequent episodes of mania and 
getting into trouble with poor judgment.  Schizoaffective 
disorder, bipolar type was assessed.  The Veteran was 
assigned a GAF score of 50.

In April 2006 the Veteran was interviewed by a psychiatrist 
for 45 minutes.  Mental status examination showed good 
grooming and appropriate attire.  The Veteran was 
cooperative and respectful.  She had continuous leg rocking 
movements and oral movements were noted.  Her speech was 
logical, coherent and relevant, and clear and goal-oriented.  
Her mood was depressed and anxious.  Her affect was flat.  
There was no evidence of thought disorder.  Her perception 
was positive for auditory hallucinations.  Schizoaffective 
disorder bipolar type was assessed and the Veteran was 
assigned a GAF score of 38.  
A couple of days later in April 2006 the Veteran was seen by 
a social worker for an individual session of psychotherapy.  
It was noted that she was partially responding to 
medications and therapy, but that she still had symptoms of 
psychosis.  

Of record is a May 2006 individual psychotherapy note 
pertaining to review of the Veteran's medications.  At this 
time the Veteran reported that she was feeling well on her 
medication, but reported having problems with sleep.  She 
denied any hallucinations and felt that her mood was stable, 
but that she could be more elevated.  She related that she 
was usually isolative, but had been out of the house a few 
times per week.  Mental status examination showed that she 
was casually dressed with fair grooming and hygiene.  Her 
demeanor was friendly and cooperative.  Her mood was stable 
but could be more elevated.  Her affect was dull.  She had 
no thought or perceptual disturbance.  She was alert and 
oriented times 3. Reality testing appeared normal.  Her 
insight and judgment were good.  It was noted by the 
examining nurse that the Veteran appeared better today than 
she had ever seen her.

In a November 2007 statement the Veteran asserted that she 
should be assessed as competent for VA purposes.  She 
related that she took offense to her classification as 
incompetent and felt that the VA examiner could not make an 
adequate assessment in this regard having only examined her 
for 10 minutes.  She felt that when she was on her 
medications that she was competent.  She reported having 
stuck to her medication regimen and that she and her husband 
had cooperated with their finances.  She felt that her 
ability to take her medication and keep her medical 
appointments showed that she was competent.  She also noted 
that she had a driver's license and was able to vote in 
elections, which demonstrated competency.  

In a July 2008 statement the Veteran related that she had 
been taking her medication and had no trouble dealing with 
money issues.  She stated that the determination of 
incompetency had caused her more anxiety.  She denied having 
had any trouble since she started her medication.  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the 
responsible medical authorities.  38 C.F.R. § 3.353(c) 
(2009).  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of 
disability, facts relating to commitment or hospitalization 
and the holding of incompetency.  38 C.F.R. § 3.353(c) 
(2009.  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d) (West 2002); see also 38 C.F.R. § 3.102 (2009).

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See 
Evans  v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 
7 Vet.  App. 429, 433 (1995).  Whether a physician provides 
a basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of 
a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or 
disease when the features or symptoms are within the 
personal knowledge and observations of the witness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as 
the Veteran are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007).

The Board is cognizant that the regulations provide for 
presumption in favor of competency, and that, when 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his own affairs, such 
doubt will be resolved in favor of competency.  However, in 
this case, the Board finds that the evidence that the 
Veteran is incompetent for VA benefits purposes is far more 
persuasive than the evidence that she is competent.

The Board acknowledges the distress that her classification 
as incompetent to manage VA funds has caused her, but finds 
that overall she is not competent for VA benefits purposes.  
The most probative and competent evidence of record is clear 
and convincing and leaves no doubt as to the Veteran's 
incompetency.  In this regard, contrary to the Veteran's 
assertion that only one doctor has ever questioned her 
competency, the Board notes that on two separate occasions 
the Veteran has been found incompetent to manage her 
finances by VA examiners.  See VA examination reports dated 
in February 2004 and April 2006.  Moreover, it is noted that 
these examiners supported their conclusions with detailed 
clinical findings describing the severe nature of the 
Veteran's disability.  In addition, these examination 
reports disclose GAF scores of 40 and 50, respectively.  
Also noted is a GAF score of 38 during another April 2006 
evaluation.  Global Assessment of Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV), a GAF score of 41 to 50 
signifies serious symptoms, for example suicidal ideation, 
severe obsessional rituals, and frequent shoplifting; or any 
serious impairment in social, occupational, or school 
functioning..  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  In light of the 
severe nature of the Veteran's psychiatric disability, as 
demonstrated by detailed clinical findings on both VA 
examination and during the course of treatment, as well as 
the specific findings of the two VA examiner as to her 
competency, and her consistently low GAF scores, the Board 
finds that the Veteran's disability is so severe as to 
renders her incompetent for VA benefits purposes.  

The Board acknowledges that in May 2006 a nurse related that 
the Veteran appeared better than she had ever seen her and 
that the Veteran has asserted that while medicated she is 
competent.  Notably, the May 2006 note does not pertain to 
the Veteran's competency to handle her finances.  It is 
noted, also, that only one month prior to the May 2006 
psychotherapy note that the Veteran was assigned a GAF score 
of 38, indicating major impairment.  Consequently, the Board 
finds the nurse's notation to be of very little probative 
value on the question of competency in light of the definite 
expressions regarding the question of competency by the VA 
psychiatrists and the substantial medical evidence otherwise 
demonstrating the extreme severity of her psychiatric 
disorder.  

Furthermore, the Board has considered the Veteran's lay 
assertion that she is competent to handle funds.  Certainly, 
she is competent to report symptoms, and her testimony in 
that regard is entitled to some probative weight.  However, 
as noted above, although a lay person is competent to report 
symptoms, a lay person is not competent to offer an opinion 
on complex medical questions.  See Espiritu, Jandreau, 
supra.  In this instance, the Board places far more weight 
on the opinions of the VA examiners, who thoroughly examined 
the Veteran and provided detailed clinical findings as to 
the nature and severity of her disorder, than on the 
Veteran's lay assertions.

The Board is cognizant that the Veteran appears to have the 
basic ability to successfully function moment to moment, 
takes her medication, attends her medical appointments and 
was able to successfully appeal this claim, which denotes at 
least a minimal level of functioning.  However, the Board 
finds that her ability to take her medications and attend 
appointments, as well as the mere perfection of the appeal, 
do not create a reasonable doubt as to her competency to 
handle funds.  The Veteran was noted on several occasions 
throughout the course of this appeal as having judgment so 
poor as to render her unable to manage her finances 
effectively.  Therefore, for the reasons discussed above, 
the Board finds that the probative medical evidence of 
record does not reflect that the Veteran's mental state has 
been consistently determined to be of a nature capable of 
handling the disbursement of VA benefit funds effectively. 

Lastly, the Board notes that the examiner that conducted the 
February 2004 examination only had access to the Veteran's 
contemporaneous VA psychiatric records.  VA's duty to assist 
includes providing an adequate examination when such an 
examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007).  Once VA provides an examination, it must 
be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  An examination is adequate if it "takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully 
informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)). An examination must 
be based upon consideration of the Veteran's prior medical 
history and examinations.  Stefl, 21 Vet. App. at 123.  In 
this regard the Board finds that the examination is 
adequate.  The records available at the time of the 
examination adequately addressed the extent and severity of 
her psychiatric disability at that time, which was the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, the examination was adequate.

Furthermore, contrary to the appellant's assertion that her 
most recent VA examination was too short to allow for the 
examiner to make an informed decision, the Board notes that 
the examiner's clinical findings suggest that a very 
thorough examination was completed.  For this reason, and 
given that the examiner's findings as to competency are 
entirely consistent with those offered during the earlier 
February 2004 examination, the Board finds that this 
examination is also adequate on which to base a decision.

In sum, the Board finds that the evidence clearly and 
convincingly shows that the Veteran is not competent to 
manage her own affairs, including the disbursement of funds 
without limitation.  The Board finds further that there is 
no reasonable doubt as to the Veteran's competency and that 
responsible medical authorities have offered a definite 
expression of her incompetency to handle VA funds.  
Accordingly, the Board concludes that the presumption of 
competency has been overcome.  See 38 C.F.R. § 3.353(d) 
(2009).  The Board concludes that the Veteran is incompetent 
to handle disbursement of VA benefits.  See 38 C.F.R. § 
3.353(a) (2009).



ORDER

The Veteran is not competent to handle disbursement of VA 
benefits funds.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


